Case 2:19-cv-00043-SEH Document 36 Filed 06/26/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

MURRAY MORGAN, RENEE
ANDREWS, and ROBERT ORSELLO,
No. CV-19-43-BU-SEH
Plaintiffs,
VS. ORDER
RSUI INDEMNITY COMPANY,

Defendant.

 

 

The parties having filed a Joint Stipulation for Dismissal with Prejudice,

ORDERED:

This case is DISMISSED with prejudice on the merits with each party to
bear its own costs and attorneys’ fees.

DATED this 2¢ day of June, 2020.

A; hladdfor

AM E. HADDON
United States District Judge
